DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informality: last line, “scaped” should be “scraped”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the standing wall portion and the fixed portion" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusudo et al. (US Pat. Pub. No. US 2009/0110434 A1)
Regarding claim 1, Kusudo et al. discloses an image forming apparatus (Fig. 1) comprising: an apparatus main body A; an image carrier 7 provided in the apparatus main body A and carrying a toner image to be formed on a recording medium 2 (paragraphs [0047]-[0048]; Fig. 1); a development device 10 (a part of a process cartridge B) provided to be attachable to and detachable from an attachment position in the apparatus main body A, and supplying a toner to an outer circumferential surface of the image carrier 7 (paragraph [0049] and Fig. 12); a main body opening formed on an upper surface of the apparatus main body A (inherently because of the dismounting/mounting direction (up/down direction) of the process cartridge B; Figs. 1 and 12); and a guide rail G21, G22 extending downward from the main body opening to the attachment position (Fig. 12), wherein the development device 10 includes a development container 10 in which a developer containing the toner is stored, a developer carrier 10d which carries the developer and a guide part 11e, 11f, 11g provided on an outside of the development container 10 and engageable with the guide rail G21, G22 (Figs. 7A and 12), and is movable along the guide rail G21, G22 between the main body opening and the attachment position (Fig. 12), the development container 10 has: a container opening which is opened to a downstream side in an attachment direction of the development device 10 to the attachment position and through which a part of the developer carrier 10d is exposed (Fig. 2); and a blocking member which is provided on the downstream side of the container opening in the attachment direction and stands upward from a lower end portion of the container opening (no reference assigned – the straight line touching the bottom part of the developer carrier 10d; Fig. 13), and when the development container 10 is disposed in a position where an inclination of the guide rail G21, G22 is largest, an inclination angle of the blocking member with respect to a horizontal plane is 80° to 130° (Figs. 12 and 13).
Regarding claim 6, Kusudo et al. discloses wherein an angle between the blocking member and the horizontal plane when the development device 10 is positioned at the attachment position is 25° to 65° (Figs. 12 and 13).
Regarding claim 8, Kusudo et al. discloses wherein the guide rail G21, G22 is formed so as to be steeper toward an upstream side in the attachment direction (Fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusudo et al. in view of Abe et al. (US Pat. Pub. No. US 2015/0192882 A1)
Kusudo et al., as discussed above, differs from the instant claimed invention in not disclosing the angle between the blocking member and the horizontal plane when the development device is positioned at the attachment position is smaller than an angle between the standing wall portion and the fixed portion.
Abe et al. discloses a development unit 4 comprising: a development container 40; a developer carrier 41; a container opening (Fig. 3); and a blocking member 460 including a fixed portion 460a and a standing wall portion 460b (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the fixed portion and the standing wall portion was taught by Abe et al. to the blocking member of Kusudo et al. to ensure sealing performance (Abe et al., paragraph [0066]).
By combining Kusudo et al. and Abe et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to know the angle between the blocking member and the horizontal plane when the development device is positioned at the attachment position (Kusudo et al., Figs. 12 and 13) is smaller than an angle between the standing wall portion and the fixed portion (Abe et al., Fig. 2).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubota et al. (US Pat. Pub. No. US 2009/0110430 A1) discloses a development device comprising: a development container; a developer carrier; and a blocking member.
Xu et al. (US Pat. Pub. No. US 2011/0064454 A1) discloses a development device comprising: a development container; a developer carrier; and a blocking member.
Ooyoshi (US Pat. Pub. No. US 2016/0259271 A1) discloses an image forming apparatus comprising: an apparatus main body; a process cartridge comprising an image carrier and a development device; and the development device comprising: a development container; a developer carrier; and a blocking member.
Iino (US Pat. Pub. No. US 2022/0197212 A1) discloses an image forming apparatus comprising: an apparatus main body; a process cartridge comprising an image carrier and a development device; and a guide rail extending downward from a main body opening to an attachment position, wherein the guide rail is formed so as to be steeper toward an upstream side in an attachment direction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
July 12, 2022